
	
		I
		112th CONGRESS
		2d Session
		H. R. 6664
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. Calvert
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of Agriculture to convey to the
		  State of California all right, title, and interest of the United States in and
		  to certain National Forest System land to facilitate the relocation of the
		  South Operations Coordination Center, and for other purposes.
	
	
		1.Conveyance of National Forest
			 System land to California for emergency support facility
			(a)Conveyance
			 authorityNot later than 120
			 days after the date on which the Secretary of Agriculture receives an offer
			 from the State of California to purchase a parcel of National Forest System
			 land consisting of approximately 12.55 acres of National Forest System land in
			 the Pacific Southwest Region, as depicted on the map titled Proposed
			 Conveyance to the State of California at March Air Reserve Base and
			 dated September 19, 2012, the Secretary shall convey to the State all right,
			 title, and interest of the United States in and to the land for the purpose of
			 permitting the State to use the land for the relocation of the South Operations
			 Coordination Center.
			(b)ConsiderationAs consideration for the conveyance of
			 National Forest System land under subsection (a), the State shall pay an amount
			 equal to the fair market value of the conveyed land, to be determined as
			 provided in subsection (c)(2). Consideration received under this subsection
			 shall be deposited in the general fund of the Treasury and shall be available,
			 in such amounts as may be provided in advance in appropriations Acts, for
			 capital improvement and maintenance of Forest Service facilities.
			(c)Survey and
			 appraisal
				(1)SurveyThe exact acreage and legal description of
			 the land to be conveyed under subsection (a) shall be determined using a survey
			 conducted in a manner the Secretary determines to be satisfactory.
				(2)AppraisalThe fair market value of the land to be
			 conveyed under subsection (a) shall be determined based on an appraisal
			 that—
					(A)is approved by the
			 Secretary; and
					(B)is conducted in
			 conformity with the Uniform Appraisal Standards for Federal Land
			 Acquisition.
					(d)Payment of costs
			 of conveyance
				(1)In
			 generalThe Secretary shall
			 require the State to cover costs to be incurred by the Secretary, or to
			 reimburse the Secretary for costs incurred by the Secretary, to carry out the
			 conveyance under subsection (a), including the reasonable costs of the survey
			 and appraisal. If amounts are collected from the State in advance of the
			 Secretary incurring the actual costs, and the amount collected exceeds the
			 costs actually incurred by the Secretary to carry out the conveyance, the
			 Secretary shall refund the excess amount to the State.
				(2)Treatment of
			 amounts receivedAmounts received as reimbursements under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred in carrying out the conveyance. Amounts so credited shall be
			 merged with amounts in such fund or account and shall be available for the same
			 purposes, and subject to the same conditions and limitations, as amounts in
			 such fund or account.
				(e)Valid existing
			 rightsThe conveyance under subsection (a) shall be subject to
			 any valid existing rights.
			(f)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(2)South Operations
			 Coordination CenterThe term South Operations Coordination
			 Center means the State facility that—
					(A)is jointly
			 operated by the State and the Forest Service; and
					(B)is used for
			 providing emergency support for wildland fires and other emergencies.
					(3)StateThe
			 term State means the State of California.
				
